Citation Nr: 1202175	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-04 192 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a brain tumor, to include as due to herbicide exposure. 

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to service-connected coronary artery disease (CAD).

3.  Entitlement to service connection for mini-strokes, to include as due to herbicide exposure or as secondary to service-connected coronary artery disease (CAD). 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  

The issues of entitlement to service connection for hypertension and mini-strokes are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A brain tumor condition, to include any residuals, did not have its onset during active service, or result from disease or injury in service, to include exposure to herbicides.


CONCLUSION OF LAW

A brain tumor condition, to include any residuals, was not incurred in or aggravated by service, nor may it be presumed that it was incurred during military service or as a result of exposure to herbicide agents therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in April 2008.  In an April 2008 response, the Veteran indicated that he did not have any further evidence to submit.  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, obtained private treatment records, and assisted the Veteran in obtaining evidence.  The Board notes that the Veteran has not been given a VA examination in connection with his claim of entitlement to service connection for a brain tumor condition.  In disability compensation claims, VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence is on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, VA need not conduct an examination with respect to the claim decided herein because the information and evidence of record contains sufficient competent medical evidence to decide the claim.  There is no competent evidence that suggests a causal link between the claimed brain tumor disorder and any incident of service or that the conditions may be associated with the Veteran's service.  In consequence, a medical examination or opinion is not necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Discussion

The Veteran contends that he has "brain tumors" as a result of his service in Vietnam, to include exposure to herbicides.  He further contends that the onset of his brain tumor was in 1992, approximately 24 years post-separation from service.  See March 2008 claim.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet.App. at 496.

In addition, certain chronic diseases such as a brain tumor may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  Moreover, VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Those disorders are the following:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e). 

Effective August 31, 2010, VA amended the regulatory provisions governing service connection on a presumptive basis due to exposure to herbicides by adding all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 75 Fed. Reg. 53,202 (Aug. 31, 2010). 

Notwithstanding the foregoing, regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  Combee v. Brown, F. 3d. 1039 (Fed. Cir. 1994).

Thus, service connection may be presumed for residuals of herbicide exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a causal nexus between his currently claimed disability and service.  See Brock v. Brown, 10 Vet. App. at 162 (1997).

In this case, review of the record revealed that the Veteran has been diagnosed and treated for numerous brain disorders, including ateriovenous malformation (AVM), arachnoid cyst, and subdural hematoma.  In September 1996, there was a preoperative diagnosis of left extra-axial temporal lobe lesion.  The post-operative diagnosis was "probable arachnoid cyst vs. chronic subdural hematoma."  See private treatment records dated October 1987 to January 1997.  In June 1999, the Veteran's complaints of a cranial defect from "tumor" in his left frontal area were noted.  In July 1999, the Veteran underwent a second cranioplasty.      

The record also demonstrates that the Veteran served in Vietnam and is entitled to the presumption of exposure to herbicides pursuant to 38 C.F.R. § 3.307(a)(6)(ii).  However, the Board finds that presumptive service connection is not warranted for the Veteran's claimed "brain tumors" (ultimately diagnosed as a subdural hematoma) because VA has not recognized the Veteran's brain diagnoses as having a positive association with exposure to herbicides.  38 C.F.R. § 3.309(e).  Therefore, the Veteran is not entitled to presumptive service connection for his claimed residuals of a brain tumor condition.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

Service connection may still be granted, however, if there is competent evidence to establish that the Veteran's diagnosed brain conditions, claimed as brain tumors, had their onset or are otherwise related to service.  In this regard, the Veteran does not contend, and his service treatment records (STRs) do not show, that his claimed "brain tumors" had their onset or are otherwise related to service.  Indeed, the Veteran's STR's contain no evidence of complaints, treatment, or a diagnosis for a brain tumor or other neurological conditions, and the record demonstrates that his first post-service treatment for a brain condition was not until October 1987, many years after separation from service.  Moreover, as discussed above, on his March 2008 initial claim, the Veteran reported that he began to experience problems with his brain in 1992, approximately 24 post-separation from service.  This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against a claim for direct service connection.  See Maxson v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).  

Further, while a brain tumor is one of the chronic disorders that may be established based on a legal "presumption" by showing that the disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service, the competent evidence does not demonstrate any findings or complaints related to the condition the Veteran asserts is a brain tumor until October 1987, many years post-separation from service.  As such, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Finally, there is no competent medical evidence of record that otherwise links the Veteran's residuals of a brain tumor to his service.

Therefore, based upon the reasons and bases set forth above, the Board finds the preponderance of the competent and probative evidence is against the Veteran's claim for service connection for residuals of a brain tumor as due to herbicide exposure, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a brain tumor as due to herbicide exposure is denied.  


REMAND

Additional development is required before the issues of entitlement to service connection for hypertension and mini-strokes, claimed as due to herbicide exposure or as secondary to service-connected CAD can be adjudicated.  Specifically, an examination and opinion are necessary, as well as appropriate notice addressing the secondary claims.

During the course of the Veteran's appeal, the RO granted service connection for CAD.  See July 2011 rating decision.  The Veteran was also diagnosed with hypertension, as well as a small infarct in the left centrum semiovalve, a possible residual of his claimed mini-strokes, during the pendency of the appeal.  See VA examination report dated July 2010 and private treatment record dated December 2007.  
   
Given the recent grant of service connection for heart disease, and the current diagnoses of hypertension and small infarct in the left centrum semiovalve, the Board finds that a VA examination addressing the etiology of the claimed disabilities is necessary in order to determined whether the disabilities are caused or aggravated by the service-connected CAD.  38 C.F.R. §§ 3.159(c)(4), 3.310.  

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure that all notice obligations have been satisfied in accordance with the recent court decisions, as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A, and any other applicable legal precedent.  Specifically, issue appropriate notice on the Veteran's claims of entitlement to service connection for hypertension and for mini-strokes as secondary to service-connected CAD.

2.  Thereafter, schedule the Veteran for an appropriate VA examination(s) to determine the current nature and likely etiology of his hypertension and mini-stroke disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should conduct a thorough examination and provide diagnoses for any pathology found.  
Based on the examination and review of the record, the examiner must answer the following questions:

(a)  Is it at least as likely as not that the Veteran's hypertension disorder is caused or aggravated (worsened) by the Veteran's service-connected CAD disability? If the Veteran's hypertension disorder was aggravated by the service-connected CAD disability, to the extent possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the hypertension disorder before the onset of aggravation.

(b)  Is it at least as likely as not that the Veteran's mini-strike disorder is caused or aggravated (worsened) by the Veteran's service-connected CAD disability? If the Veteran's mini-stroke disorder was aggravated by the service-connected CAD disability, to the extent possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the mini-stroke disorder before the onset of aggravation.

The examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If any aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of any hypertension or mini-stroke disability (i.e., a baseline) before the onset of the aggravation. 

A complete rationale should be provided for any opinion expressed.

3.  When the development requested above has been completed, readjudicate the issues on appeal.  If any decision remains adverse, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


